DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Applicant’s election without traverse of Group II, claims 7-8, 10, 13, 15-18, 24-25, 40-41, 45, 48-49, 51-53, and 55, drawn to a method of treating multiple myeloma and improving renal impairment in an individual in need thereof, comprising administering to the individual an anti-CD38 antibody, pomalidomide, and dexamethasone; and the species of (i) a proteasome inhibitor; (ii) chronic obstructive pulmonary disorder; and (iii) t(4;14) in the reply filed on 7/11/2020 is acknowledged. Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/11/2020.
Claims 3, 7-8, 10, 13, 15-18, 24-25, 40-41, 45, 48-49, 51-53, and 55 are pending.

Claims 7-8, 10, 13, 15-18, 24-25, 40-41, 45, 48-49, 51-53, and 55 are under examination.

Priority
	This application claims priority from European application EP19306554.7, filed 12/3/2019, which is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	Applicant’s IDS submitted 7/14/2020 and 7/11/2022 have been acknowledged and considered. Signed copies are attached hereto.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-8, 10, 13, 15-18, 24-25, 40-41, 48-49, 51-53, and 55 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richardson (Future Oncol. 2018 May;14(11):1035-1047., published online 12/22/2017) and further evidenced by Attal (Lancet. 2019 Dec 7;394(10214):2096-2107., published online 12/7/2019), Hulin (Blood Cancer J. 11, 169 (2021)., published 10/20/2021), and Palumbo (J Clin Oncol. 2015 Sep 10;33(26):2863-9., published online 9/10/2015).
	In regards to claim 7, Richardson discloses a method of treating multiple myeloma in an individual, comprising administering to the individual an anti-CD38 antibody, pomalidomide, and dexamethasone, wherein the anti-CD38 antibody is isatuximab (Abstract) and is administered at a dose of 10 mg/kg (page 1040, Figure 3), the pomalidomide is administered at a dose of 4 mg (page 1040, Figure 3), and the dexamethasone is administered at a dose of 40 mg wherein the individual is under 75 years of age, or at a dose of 20 mg wherein the individual 75 years of age or older (page 1040, Figure 3), wherein the individual received at least two prior therapies for multiple myeloma, wherein at least one of the at least two prior therapies for multiple myeloma was lenalidomide and at least one of the two prior therapies was a proteasome inhibitor (page 1042, “Discussion”, last paragraph), and wherein the treatment extends progression free survival (PFS) and/or the treatment extends over all survival (OS) of the individual (page 1043, paragraph starting with “They key endpoints…”).
	In regards to claim 8 and 17, Richardson discloses patients with MM experience renal dysfunction (page 1035, paragraph starting with “Multiple myeloma (MM) is a malignant plasma cell disease…”). Thus, a method of treating MM will necessarily improve renal impairment.
	In regards to claim 10, 40, and 41 Richardson discloses patients should have received ≥2 prior lines of anti-MM therapy, including ≥2 consecutive cycles of Len and a PI (bortezomib, carfilzomib or ixazomib) given alone or in combination, and have failed treatment on Len and a PI due to progression, refractory disease or intolerance (page 1038, 1st paragraph under “Key eligibility criteria”). As this includes patients with 2 prior lines of MM therapy, wherein the 2 prior lines are consecutive cycles of Len and a PI, and have failed treatment on Len and a PI due to refractory disease, this necessarily meets the limitations of the individual being refractory to the most recent prior therapy for multiple myeloma wherein the most recent prior therapy was lenalidomide or a proteasome inhibitor.
	In regards to claims 13, 15, and 16, as evidenced by Attal, which discusses the clinical trial disclosed in Richardson, median progression-free survival was 11·5 months (95% CI 8·9-13·9) in the isatuximab-pomalidomide-dexamethasone group versus 6·5 months (4·5-8·3) in the pomalidomide-dexamethasone group (“Findings”). As the method of Attal is identical to the method of Richardson, (i.e. using same agents to treat same patients). By performing the same method, one would have achieved the same results.
	In regards to claim 18, as evidenced by Hulin, which discusses the clinical trial disclosed in Richardson, the kinetics of response were faster in patients receiving Isa-Pd with a median time to first response of 1.9 months compared with 3.0 months in those receiving Pd. Furthermore, a descriptive analysis showed that in patients obtaining a response, tumors responded faster to Isa-Pd than Pd alone with a ≥PR achieved at 1 month versus 1.9 months in the Pd arm (page 3, left column, 2nd to last paragraph). As the method of Hulin is identical to the method of Richardson, (i.e. using same agents to treat same patients). By performing the same method, one would have achieved the same results.
	In regards to claims 24-25, Richardson discloses the anti-CD38 antibody, the pomalidomide, and the dexamethasone are administered in a first 28-day cycle, wherein the anti-CD38 antibody is administered on Days 1, 8, 15, and 22 of the first 28-day cycle, the pomalidomide is administered on each of Days 1-21 of the first 28-day cycle, and the dexamethasone is administered on Days 1, 8, 15, and 22 of the first 28-day cycle (page 1038, Figure 3). Richardson further discloses the anti-CD38 antibody is administered on days 1 and 15 for subsequent cycles (Page 1040, “Study design & methodology).
	In regards to claim 48 and 53, Richardson discloses secondary objectives include PFS in patients
with high-risk cytogenetics (del[17p], t[4;14], t[14;16]) (page 1038, “Objectives”). Thus the limitation of the individual having the t(4; 14) cytogenic abnormality is met. As evidenced by Palumbo, individuals with high risk chromosomal abnormalities are considered R-ISS stage III (page 2864, Table 1), and Del(17p), translocation t(4;14), and translocation t(14;16) were considered high-risk CA(page 2864, right column, 1st full paragraph).
	In regards to claims 49 and 51, Richardson discloses randomization will be stratified by age (<75 years vs ≥75 years) and number of previous lines of therapy (2 or 3 vs >3) (Page 1040, “Study design & methodology). 
	In regards to claim 52, Richardson discloses patients are recruited from Japan, Taiwan, and Korea. Thus the limitation wherein the individual is East Asian is met.
	In regards to claim 55, as evidenced by Hulin, which discusses the clinical trial disclosed in Richardson, MRD negative samples at a sensitivity level of 10−5 were detected in Isa-Pd patients (page 1, right column, 1st full paragraph). As the method of Hulin is identical to the method of Richardson, (i.e. using same agents to treat same patients). By performing the same method, one would have achieved the same results.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-8, 10, 13, 15-18, 24-25, 40-41, 45, 48-49, 51-53, and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (Future Oncol. 2018 May;14(11):1035-1047., published online 12/22/2017) in view of Niels (Blood. 2016 Feb 11;127(6):681-95., published online 2/11/2016) and further evidenced by Attal (Lancet. 2019 Dec 7;394(10214):2096-2107., published online 12/7/2019), Hulin (Blood Cancer J. 11, 169 (2021)., published 10/20/2021), and Palumbo (J Clin Oncol. 2015 Sep 10;33(26):2863-9., published online 9/10/2015).
	In regards to claim 45, the teachings of Richardson are discussed supra.
	Richardson does not teach that the patient has chronic obstructive pulmonary disorder.
	This deficiency is made up for by Niels.
	Niels teaches treating multiple myeloma with anti-CD38 antibodies such as isatuximab.
	Niels further teaches patients experiencing respiratory events, which occur more frequently with CD38-targeting antibodies, may benefit from pre- and postinfusion prophylaxis with a bronchodilator or in case patients have concomitant asthma or COPD additional medication such as inhalation corticosteroids to control lung disease (page 687, Table 5).
	Thus it would have been obvious to one of ordinary skill in the arts to modify the method as taught by Richardson to comprise specifically treating patients with concomitant COPD, as taught by Niels. One of ordinary skill in the arts would have been motivated to do so, with a reasonable expectation of success, as Niels teaches anti-CD38 antibodies are still effective treatments for multiple myeloma, even in patients with concomitant COPD.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7, 8, 10, 13, 17, 41, 48, 49, 51, 53, and 55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21, and 24-36 of copending Application No. 17/112,862 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
	The copending application claims a method of treating multiple myeloma in an individual, comprising administering to the individual an anti-CD38 antibody, cafilzomib and dexamethasone, wherein the carfilzomib is administered at a dose of 20 mg/m2 or 56 mg/m2, and the dexamethasone is administered at a dose of 20 mg, wherein the individual received at least one prior therapy for multiple myeloma; wherein the treatment extends PFS of the individual and/or the overall survival of the individual; wherein the individual is MRD negative at a threshold of 10-5 or less after treatment; wherein the individual has renal impairment at the start of the treatment; wherein the individual received 1-3 prior therapies for multiple myeloma; wherein the individual received more than 3 prior therapies for multiple myeloma; wherein the individual received prior therapy with a PI and/or an immunomodulatory agent; wherein the individual is classified as stage III according to R-ISS; wherein the individual has one or more cytogenetic abnormalities selected from the group consisting of del(17p), t(4; 14), and t(14; 16); wherein the individual is (a) 65 to less than 75 years of age at the start of treatment or (b) 75 years of age or older at the start of treatment.
	The copending application does not claim pomalidomide is administered at a dose of 4 mg.
	This deficiency is made up for by Richardson.
	Richardson discloses a method of treating multiple myeloma in an individual, comprising administering to the individual an anti-CD38 antibody, pomalidomide, and dexamethasone, wherein the anti-CD38 antibody is isatuximab (Abstract) and is administered at a dose of 10 mg/kg (page 1040, Figure 3), the pomalidomide is administered at a dose of 4 mg (page 1040, Figure 3), and the dexamethasone is administered at a dose of 40 mg wherein the individual is under 75 years of age, or at a dose of 20 mg wherein the individual 75 years of age or older (page 1040, Figure 3), wherein the individual received at least two prior therapies for multiple myeloma, wherein at least one of the at least two prior therapies for multiple myeloma was lenalidomide and at least one of the two prior therapies was a proteasome inhibitor (page 1042, “Discussion”, last paragraph), and wherein the treatment extends progression free survival (PFS) and/or the treatment extends over all survival (OS) of the individual (page 1043, paragraph starting with “They key endpoints…”).
	Richardson further discloses that both pomalidomide and carfilzomib are IMiDs (immunomodulatory drugs).
	Richardson discloses Pom is a second-generation IMiD, and is approved for use in combination with low-dose dexamethasone (dex) in patients with MM who have received ≥2 lines of therapy (page 1036, first full paragraph).
	It would have been obvious to one of ordinary skill in the arts to substitute the carfilzomib as taught by the method of the copending application, with the pomalidomide of Richardson, as they are both IMiDs. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, as Richardson teaches Pom is a second-generation IMiD, and is approved for use in combination with low-dose dexamethasone (dex) in patients with MM who have received ≥2 lines of therapy (page 1036, first full paragraph). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643  

/HONG SANG/Primary Examiner, Art Unit 1643